DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Applicant has elected with traverse of Group I, claims 1-10, and species MDIH-D9, in the reply filed on January 27, 2021.  The search results have shown that the indolinium cation containing activator compound with the specified solubility in aliphatic solvent of hexane, heptane, etc. of claim 1 is novel. For example, Kolb et al. (US 2011/0183878) teaches an activator compound represented by Formula (1): 
	
    PNG
    media_image1.png
    20
    282
    media_image1.png
    Greyscale

Wherein, the cation [R1R2R3AH]+ can be an N-containing two ring structures with optional substituents on the rings, and [R1R2R3AH]+ is selected from N-methyldihydroindolinium, etc.; and the preferred [Y]- is selected from tetrakis(pentafluoro-phenyl)borate or tetrakis(perfluoronaphthyl)borate.  It would have been obvious to come up with activator compound wherein [R1R2R3AH]+ is selected from N-methyldihydroindolinium or N-methyldihydroindolinium with C1 to C10 alkyl substituents on the dihydroindolinyl ring and [Y]- is selected from tetrakis(pentafluorophenyl)borate or tetrakis(perfluoronaphthyl)borate.  However, Applicants have shown in Table 3 in the Specification that the borate activator compounds are not readily soluble in aliphatic solvent except those meet the compound structure limitation of the instant claims.  Such a showing is critical and unexpected, 
This application is in condition for allowance except for the following formal matters: 
(i) In the specification, in [0006], replace “ [(C18)2MeN)+[B(PhF5)4]- ” with 
 -- [(C18H37)2MeN)+[B(PhF5)4]- --.
(ii) In claim 2, delete the last three lines of the claim and replace “;” at the end of line 8 with -- . --.
(iii) Cancel claims 11-18 and 21-30.  Those claims do not share the solubility novelty feature of the activator compound of claim 1.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765